United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3305
                                   ___________

Algie R. Neal,                          *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Eniva Corporation,                      *
                                        * [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                             Submitted: September 7, 2006
                                Filed: September 22, 2006
                                 ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Algie Neal appeals the district court’s1 adverse grant of summary judgment in
his Title VII suit claiming race discrimination against his former employer, Eniva
Corporation. Having carefully reviewed the record, see Jacob-Mua v. Veneman, 289
F.3d 517, 520 (8th Cir. 2002) (de novo standard of review), we find the district
court’s analysis to be correct, thorough, and well-reasoned. Accordingly, we affirm.
See 8th Cir. R. 47B.


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.